 



EXHIBIT 10.1
FORM OF VOTING AGREEMENT
      VOTING AGREEMENT (the “Agreement”), dated as of April 3, 2006, between the
undersigned stockholder (the “Stockholder”) of Predix Pharmaceuticals Holdings,
Inc., a Delaware corporation (the “Predix”), and EPIX Pharmaceuticals, Inc., a
Delaware corporation (“EPIX”).
      WHEREAS, concurrently with the execution of this Agreement, Predix, EPIX
and EPIX Delaware, Inc., a Delaware corporation and a wholly-owned subsidiary of
EPIX (“Merger Sub”), have entered into an Agreement and Plan of Merger (as the
same may be amended and restated from time to time, the “Merger Agreement”),
providing for, inter alia, the merger (the “Merger”) of Predix with Merger Sub
pursuant to the terms and conditions of the Merger Agreement;
      WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, EPIX and Merger Sub have requested that the Stockholder make certain
representations, warranties, covenants and agreements with respect to the shares
of Predix common stock, par value $.01 per share (the “Predix Common Stock”),
Predix Preferred Stock, par value $.01 per share (the “Predix Preferred Stock”),
and Predix Common Stock issuable upon the exercise of options or warrants or the
conversion of convertible securities (the “Predix Convertible Shares,” together
with the Predix Common Stock and the Predix Preferred Stock, the “Shares”)
beneficially owned by the Stockholder and set forth below the Stockholder’s
signature on the signature page hereto (the “Stockholder Shares”); and
      WHEREAS, in order to induce EPIX and Merger Sub to enter into the Merger
Agreement, the Stockholder is willing to make certain representations,
warranties, covenants and agreements with respect to the Stockholder Shares.
      NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:


        1.     Representations of Stockholders. Stockholder represents and
warrants to EPIX and Merger Sub that (a) Stockholder lawfully owns beneficially
(as such term is defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) and of record all of the Stockholder
Shares free and clear of all liens, claims, charges, security interests or other
encumbrances (other than pursuant to this Agreement, the Merger Agreement, the
agreements set forth on Exhibit A attached hereto or state or federal securities
laws) and, except pursuant to this Agreement, the Merger Agreement, the
agreements set forth on Exhibit A attached hereto or state or federal securities
laws, there are no options, warrants or other rights, agreements, arrangements
or commitments of any character to which Stockholder is a party relating to the
pledge, disposition or voting of any Shares and there are no voting trusts or
voting agreements with respect to the Stockholder Shares, (b) Stockholder does
not beneficially own any Shares other than the Stockholder Shares and except as
set forth below Stockholder’s signature on the signature page hereto, does not
have any options, warrants or other rights to acquire any additional Shares or
any security exercisable for or convertible into Shares, and (c) Stockholder has
full power and authority to enter into, execute and deliver this Agreement and
to perform fully Stockholder’s obligations hereunder. This Agreement has been
duly executed and delivered and constitutes the legal, valid and binding
obligation of Stockholder in accordance with its terms.          
2.     Agreement to Vote Shares; Irrevocable Proxy.



        (a) Stockholder agrees during the term of this Agreement to vote the
Stockholder Shares and any New Shares (as defined in Section 6 hereof)
beneficially owned by the Stockholder at the record date for determining
stockholders of record entitled to vote upon the Merger and the Merger Agreement
at every meeting of the stockholders of Predix at which such matters are
considered and at every adjournment or postponement thereof or by written
consent: (i) in favor

53



--------------------------------------------------------------------------------



 



  of adoption and approval of the Merger Agreement and the Merger, (ii) against
any action that would preclude fulfillment of a condition under the Merger
Agreement to EPIX’s or Merger Sub’s obligation to consummate the Merger,
(iii) against any action or agreement that would result in a breach in any
material respect of any covenant, representation or warranty or any other
obligation of Predix under the Merger Agreement and (iv) except for the Merger
and the Merger Agreement, against any Acquisition Proposal (as defined in the
Merger Agreement).           (b) Stockholder hereby appoints EPIX and any
designee of EPIX, and each of them individually, its proxies and
attorneys-in-fact, with full power of substitution and resubstitution, to vote
or act by written consent during the term of this Agreement with respect to the
Stockholder Shares and any New Shares in accordance with Section 2(a). This
proxy is given to secure the performance of the duties of Stockholder under this
Agreement. Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. The
proxy and power of attorney granted pursuant hereto by Stockholder shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy and shall
revoke any and all prior proxies granted by Stockholder. The power of attorney
granted by Stockholder herein is a durable power of attorney and shall survive
the dissolution, bankruptcy, death or incapacity of Stockholder. The proxy and
power of attorney granted hereunder shall terminate upon the termination of this
Agreement.



        3.     No Voting Trusts or Other Arrangements. Stockholder agrees that
Stockholder will not, and will not permit any entity under Stockholder’s control
to, deposit any of the Stockholder Shares in a voting trust, grant any proxies
with respect to the Stockholder Shares or subject any of the Stockholder Shares
to any arrangement with respect to the voting of the Stockholder Shares other
than agreements entered into with EPIX.           4.     No Proxy Solicitations.
Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, (a) solicit proxies or become a “participant” in
a “solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) in opposition to or competition with the approval of the Merger Agreement
or the consummation of the Merger or otherwise encourage or assist any party in
taking or planning any action which would reasonably be expected to compete
with, impede, interfere with or attempt to discourage the Merger or inhibit the
timely consummation of the Merger in accordance with the terms of the Merger
Agreement, (b) directly or indirectly encourage, initiate or cooperate in a
stockholders’ vote or action by written consent of Predix’s stockholders in
opposition to or in competition with the approval of the Merger Agreement or the
consummation of the Merger or (c) become a member of a “group” (as such term is
used in Rule 13d-5 under the Exchange Act) with respect to any voting securities
of Predix for the purpose of opposing or competing with the approval of the
Merger Agreement or the consummation of the Merger; provided, however, that
nothing in this Agreement shall prevent Stockholder from taking any action or
omitting to take any action solely as a member of the Board of Directors of
Predix (or any committee thereof) or as an officer of Predix or any of its
subsidiaries.           5.     Transfer and Encumbrance. On or after the date
hereof and during the term of this Agreement, Stockholder agrees not to transfer
(except pursuant to the Merger Agreement or as otherwise required by law or
court order), sell, offer, exchange, pledge or otherwise dispose of or encumber
any of the Stockholder Shares or New Shares.           6.     Additional
Purchases. Stockholder agrees that all Shares that Stockholder purchases,
acquires the right to vote or share in the voting of, or otherwise acquires
beneficial ownership of after the execution of this Agreement (“New Shares”),
shall be subject to the terms of this Agreement to the same extent as if they
constituted Stockholder Shares.           7.     Specific Performance. Each
party hereto acknowledges that it will be impossible to measure in money the
damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such

54



--------------------------------------------------------------------------------



 



  failure, the other party will not have an adequate remedy at law or damages.
Accordingly, each party hereto agrees that injunctive relief or other equitable
remedy, in addition to remedies at law or damages, is the appropriate remedy for
any such failure and will not oppose the granting of such relief on the basis
that the other party has an adequate remedy at law. Each party hereto agrees
that it will not seek, and agrees to waive any requirement for, the securing or
posting of a bond in connection with any other party’s seeking or obtaining such
equitable relief.           8.     No Agreement as Director or Officer.
Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of Predix or any of its
subsidiaries, and nothing in this Agreement will limit or affect any actions or
omissions taken by Stockholder in Stockholder’s capacity as a director or
officer of Predix or any of its subsidiaries including in exercising rights
under the Merger Agreement, and no such actions or omissions shall be deemed a
breach of this Agreement.           9.     Entire Agreement. This Agreement
supersedes all prior agreements, written or oral, among the parties hereto with
respect to the subject matter hereof and contains the entire agreement among the
parties with respect to the subject matter hereof. This Agreement may not be
amended or supplemented, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by all the parties hereto. No waiver
of any provisions hereof by any party shall be deemed a waiver of any other
provisions hereof by any such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.          
10.     Notices. All notices, requests, claims, demands or other communications
hereunder shall be in writing and shall be deemed given when delivered
personally, upon receipt of a transmission confirmation if sent by telecopy,
facsimile or like transmission and on the next business day when sent by Federal
Express, Express Mail or other reputable overnight courier service to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

      If to EPIX:


  EPIX Pharmaceuticals, Inc.   161 First Street   Cambridge, MA 02142  
Attention: Chief Executive Officer   Facsimile No.: (617) 250-6031

      With a copy to:


  Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.   One Financial Center  
Boston, MA 02111   Attention: William T. Whelan, Esq.   Facsimile No.:
(617) 542-2241

      If to Stockholder:


  To the address or facsimile number set forth for Stockholder on the  
signature page hereof.

      With a copy to:


  Goodwin Procter LLP   Exchange Place   53 State Street   Boston, MA 02109  
Attn.: Lawrence S. Wittenberg, Esq.   Facsimile No.: (617) 523-1231

55



--------------------------------------------------------------------------------



 



      11. Miscellaneous.


        (a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF. The parties hereby irrevocably submit to the jurisdiction of the courts
of the Commonwealth of Massachusetts and the Federal courts of the United States
of America, in each case, located in the City of Boston, Massachusetts solely in
respect of the interpretation and enforcement of the provisions of this
Agreement and hereby waive, and agree not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof or of any such
document, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such
courts. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 10 hereof or in such other manner
as may be permitted by law shall be valid and sufficient service thereof.    
      EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11(a).           (b) If any provision of this
Agreement or the application of such provision to any person or circumstances
shall be held invalid or unenforceable by a court of competent jurisdiction,
such provision or application shall be unenforceable only to the extent of such
invalidity or unenforceability and the remainder of the provision held invalid
or unenforceable and the application of such provision to persons or
circumstances, other than the party as to which it is held invalid, and the
remainder of this Agreement, shall not be affected.           (c) This Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original but all of which together shall constitute one and the same
instrument.           (d) This Agreement and all proxies and powers of attorney
granted or provided pursuant hereto shall terminate upon the earliest to occur
of (i) the Effective Time (as defined in the Merger Agreement) or (ii) the date
on which the Merger Agreement is terminated in accordance with its terms.    
      (e) Each party hereto shall execute and deliver such additional documents
as may be necessary or desirable to effect the transactions contemplated by this
Agreement.           (f) All Section headings herein are for convenience of
reference only and are not part of

56



--------------------------------------------------------------------------------



 



  this Agreement, and no construction or reference shall be derived therefrom.  
        (g) The obligations of Stockholder set forth in this Agreement shall not
be effective or binding upon Stockholder until after such time as the Merger
Agreement is executed and delivered by Predix, EPIX and Merger Sub, and the
parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.           (h) No party to this Agreement may assign
any of its right or obligations under this Agreement without the prior written
consent of the other party hereto, except that EPIX may assign its rights and
obligations hereunder to any of its direct or indirect wholly-owned subsidiaries
(including Merger Sub). Any assignment contrary to the provisions of this
Section 11(h) shall be null and void.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

57



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.


  EPIX PHARMACEUTICALS, INC.



  By:  /s/ Michael J. Astrue

 
 
  Name: Michael J. Astrue   Title:   Chief Executive Officer     STOCKHOLDER    
CADUCEUS PRIVATE INVESTMENT, L.P.



  By:  /s/ Eric A. Bittelman

 
 
  Name: Eric A. Bittelman   Title:   CFO, Orbimed Advisors, LLC     Address: 767
Third Avenue — 30th Floor   New York, NY 10017   Facsimile No.: (212) 739-6444  
  No. of Shares Held

  Under Options: 
 



  No. of Shares Held

  Under Warrants: 
 



  No. of Shares Beneficially   Beneficially Owned:

  Common: 
 
  Preferred:  37,034,684

Acknowledged and Agreed to:
PREDIX PHARMACEUTICALS HOLDINGS, INC.


By:  /s/ Michael G. Kauffman

 
Name: Michael G. Kauffman, M.D., Ph.D.

Title: President and CEO

58



--------------------------------------------------------------------------------



 



Schedule of Other Stockholders Signing
This Form of Voting Agreement
PA INTERNATIONAL LIMITED
UBS JUNIPER CROSSOVER FUND, L.L.C.
HARE AND COMPANY FAO: FINSBURY WORLDWIDE PHARMA
YAMANOUCHI VENTURE CAPITAL
PCM VENTURE CAPITAL L.P.
YOZMA II (ISRAEL) L.P.
YVC-YOZMA MANAGEMENT & INVESTMENTS LTD., AS TRUSTEE FOR YOZMA II (B.V.I.) L.P.
YOZMA VENTURE CAPITAL LTD.



--------------------------------------------------------------------------------



 



Exhibit A


1. Second Amended and Restated Stockholders Agreement by and among Predix and
certain Stockholders dated as of January 21, 2005.   2. Co-Sale Agreement by and
among Takhus, Inc. and certain Stockholders dated October 12, 1995, as amended.
  3. Form of Incentive Stock Option Agreement granted under Predix’s 2003 Stock
Incentive Plan.   4. Form of Nonstatutory Stock Option Agreement granted under
Predix’s 2003 Stock Incentive Plan.   5. Form of Restricted Stock Agreement
granted under Predix’s 2003 Stock Incentive Plan.